Case 3:21-cv-00255-DJH-LLK Document 5 Filed 05/16/21 Page 1 of 2 PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                (LOUISVILLE DIVISION)

JAMES CONNER,                 )
                              )
       Plaintiff,             )
                              )
vs.                           )                       CASE NO. 3:21-cv-00255-DJH-LLK
                              )
PROVIDENT FUNDING ASSOCIATES, )
L.P. ET AL                    )
                              )
      Defendant.              )

                           NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES Plaintiff, James Conner, pursuant to Fed. R. Civ. P. 41(a)(1)(A) and files

this Notice to Dismiss with prejudice the above-referenced action against Defendant, Provident

Funding Associates, L.P., who have neither filed an Answer nor Motion for Summary Judgment

in this action. Each party shall bear his/its own fees.

       Respectfully submitted this 16th day of May, 2021.

                                                      HEMMINGER LAW OFFICE, PSC

                                                      /s/ Emily H. Funk
                                                      Emily H. Funk
                                                      HEMMINGER LAW OFFICE, P.S.C.
                                                      331 Townepark Circle, Suite 100-C
                                                      Louisville, KY 40243
                                                      Tel: (502) 443-1060
                                                      Fax: (502) 873-5300
                                                      Email: emilyfunk.hlolaw@gmail.com
                                                      Attorney for Plaintiff James Conner
Case 3:21-cv-00255-DJH-LLK Document 5 Filed 05/16/21 Page 2 of 2 PageID #: 21




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of May, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to counsel

of record.


                                              /s/ Emily H. Funk
                                              Emily H. Funk




                                                 2
